Exhibit 10(k)

 

SECOND AMENDED TENET HEALTHCARE CORPORATION
ANNUAL INCENTIVE PLAN

 

(As Amended and Restated Effective May 9, 2012)

 

1.                                      Purpose

 

The purpose of the Tenet Healthcare Corporation Annual Incentive Plan is to
provide an incentive to enhance shareholder value and promote the attainment of
significant business objectives of the Company by basing a portion of a selected
Employee’s compensation on the performance of such Employee, the Company and/or
a Business Unit.

 

2.                                      Definitions

 

(a)                                 “Affiliate” means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

(b)                                 “Award” means any annual incentive award,
payable in cash, made under the Plan, which award may be based on (1) the change
(measured as a percentage or an amount) in or of any one Performance Criterion
or two or more Performance Criteria from one measurement period to another, (2)
the difference (measured as a percentage or an amount) between (A) a specified
target or budget amount of any one Performance Criterion or two or more
Performance Criteria and (B) the actual amount of that Performance Criterion or
two or more Performance Criteria, during any measurement period, (3) the extent
to which a specified target or budget amount for any one Performance Criterion
or two or more Performance Criteria is met or exceeded during any measurement
period, or (4) any other award, including a discretionary award, that may be
paid from time to time under the Plan.

 

(c)                                  “Award Schedule” means the Award Schedule
established pursuant to Section 5.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Business Unit” means any existing or
future facility, region, division, group, subsidiary or other unit within the
Company.

 

(f)                                   “Cause” means

 

(A) when used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in Section
2.1(f)(2) of the ESP.

 

(B) when used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period:

 

--------------------------------------------------------------------------------


 

(i) For any Participant who is a “Covered Executive” under the ESP, the same
meaning as set forth in Section 2.1(f)(1) of the ESP.

 

(ii) For any Participant who is not a “Covered Person” under the ESP, “Cause”
shall mean a Participant’s:

 

(1)                                 Dishonesty;

 

(2)                                 Fraud;

 

(3)                                 Willful misconduct;

 

(4)                                 Breach of fiduciary duty;

 

(5)                                 Conflict of interest;

 

(6)                                 Commission of a felony;

 

(7)                                 Material failure or refusal to perform his
or her job duties in accordance with Company policies;

 

(8)                                 Material violation of Company policy that
causes harm to the Company or an Affiliate;

 

(9)                                 Other wrongful conduct of a similar nature
and degree; or

 

(10)                          Sustained unsatisfactory performance which is not
improved after Participant has been provided with a reasonable opportunity to
improve his or her performance in accordance with the Company’s standard
policies and procedures.

 

(C) A Participant will not be deemed to have been terminated for Cause pursuant
to Section 2(f)(A) or 2(f)(B) above, as applicable, unless and until there has
been delivered to the Participant written notice that the Participant has
engaged in conduct constituting Cause.  The determination of Cause will be made
by the Committee with respect to any Participant who is employed as the Chief
Executive Officer of the Company (“CEO”), by the CEO (or an individual acting in
such capacity or possessing such authority on an interim basis) with respect to
any Participant who is employed as the Chief Operating Officer of the Company
(the “COO”), the Chief Financial Officer of the Company (the “CFO”), the General
Counsel of the Company (“GC”), an Executive Vice President (“EVP”) of the
Company, a Senior Vice President or the equivalent thereof of the Company
(collectively “SVP”) or a Vice President of the Company (“VP”) and by the COO
(or an individual acting in such capacity or possessing such authority on an
interim basis) with respect to any Participant who is employed as a Hospital
Chief Executive Officer (“Hospital CEO”) or any other Participants.  A
Participant who receives written notice that he has engaged in conduct
constituting Cause will be given the opportunity to be heard (either in person
or in writing as mutually agreed to by the Participant and the Committee, CEO or
COO, as applicable) for the purpose of considering whether Cause exists.  If it
is determined either at or following such hearing that Cause exists, the
Participant will be notified in writing

 

2

--------------------------------------------------------------------------------


 

of such determination within five (5) business days.  If the Participant
disagrees with such determination, the Participant may file a claim contesting
such determination pursuant to the Tenet Open Door Policy and Fair Treatment
Process within thirty (30) days after his receipt of such written determination
finding that Cause exists.

 

(g)                                  “Change of Control” has the same meaning as
set forth in the definition of “Change of Control” in the ESP.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended, and any successor statute and the regulations promulgated
thereunder, as it or they may be amended from time to time.

 

(i)                                     “Code Section 162(m) Award” means an
Award intended to satisfy the requirements of Code Section 162(m) and designated
as such in an Award Agreement.

 

(j)                                    “Committee” means the Compensation
Committee of the Board.

 

(k)                                 “Company” means Tenet Healthcare
Corporation, a Nevada corporation.

 

(l)                                     “Covered Employee” means a “covered
employee” within the meaning of Code Section 162(m)(3) or a person designated as
a Covered Employee by the Committee.

 

(m)                             “Employee” means any executive officer or other
employee of the Company, or of any of its Business Units.

 

(n)                                 “ESP” means the Tenet Executive Severance
Plan, as amended from time to time.

 

(o)                                 “Good Reason” means:

 

(1) When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in Section
2.1(x)(2) of the ESP.

 

(2) When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period, for any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(x)(1) of
the ESP.

 

(3) For purposes of this Section 2(o), references to “Employer” in the ESP with
respect to any Participant means the Company or an Affiliate employing such
Participant.

 

(p)                                 “PAC” means the Pension Administration
Committee of the Company.

 

(q)                                 “Participant” means any Employee selected to
receive an Award pursuant to the Plan for any Year or other measurement period.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “Performance Criterion” and “Performance
Criteria” means any one or more of the following performance measures, taken
alone or in conjunction with each other, each of which may be adjusted by the
Committee to exclude the before-tax or after-tax effects of any significant
acquisitions or dispositions not included in the calculations made in connection
with setting the Performance Criterion or Performance Criteria for the related
Award:

 

(1)                                 Code Section 162(m) Awards.  For Code
Section 162(m) Awards, any of the following criteria, as determined by the
Committee:

 

(A)                               Basic or diluted earnings per share of common
stock, which may be calculated (i) as income calculated in accordance with
Section 2(r)(1)(D), divided by (x) the weighted average number of shares, in the
case of basic earnings per share, and (y) the weighted average number of shares
and share equivalents of common stock, in the case of diluted earnings per
share, or (ii) using such other method as may be specified by the Committee;

 

(B)                               Cash flow, which may be calculated or measured
in any manner specified by the Committee;

 

(C)                               Economic value added, which is after-tax
operating profit less the annual total cost of capital;

 

(D)                               Income, which may include, without limitation,
net income, operating income, volume measures (e.g., admissions or visits) and
expense control measures, and which and may be calculated or measured (i) before
or after income taxes, including or excluding interest, depreciation and
amortization, minority interests, extraordinary items and other material
non-recurring items, discontinued operations, the cumulative effect of changes
in accounting policies and the effects of any tax law changes; or (ii) using
such other method as may be specified by the Committee;

 

(E)                                Quality of service and/or patient care, which
may be measured by (i) the extent to which the Company achieves pre-set quality
objectives including, without limitation, patient, physician and/or employee
satisfaction objectives, or (ii) such other method as may be specified by the
Committee;

 

(F)                                 Business performance or return measures
(including, but not limited to, market share, debt reduction, return on assets,
capital, equity, or sales), which may be calculated or measured in any manner
specified by the Committee;

 

(G)                               The price of the Company’s common or preferred
stock (including, but not limited to, growth measures and total shareholder
return), which may be calculated or measured in any manner specified by the
Committee; or

 

4

--------------------------------------------------------------------------------


 

(H)                              Any of the above Performance Criteria,
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
deemed by the Committee to be comparable to the Company.

 

(2)                                 Non-Code Section 162(m) Awards.  Except for
Code Section 162(m) Awards, any other criteria related to performance, including
the performance of one or more of the Business Units, individual performance or
any other category of performance selected by the Committee.

 

(s)                                   “Performance Goals” means the performance
objectives with respect to one Performance Criterion or two or more Performance
Criteria established by the Committee for the Company, a Business Unit or an
individual for the purpose of determining whether, and the extent to which,
payments will be made for that Year or other measurement period with respect to
an Award under the Plan.

 

(t)                                    “Plan” means the Tenet Healthcare
Corporation Annual Incentive Plan as set forth herein, as it has been or may be
amended and/or restated from time to time.

 

(u)                                 “Protection Period” means:

 

(A) with respect to Participants who are not eligible to participate in the ESP,
the period beginning on the date of the Change in Control and ending twenty-four
(24) months following the occurrence of a Change in Control; and

 

(B) with respect to Participants who are eligible to participate in the ESP, the
same period as set forth in the ESP, and as it may be amended from time to time.

 

(v)                                 “Qualifying Termination” means a
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) by reason of:

 

(A) the involuntary termination of a Participant’s employment by the Company (or
Subsidiary) without Cause, or

 

(B) the Participant’s resignation from the employment of the Company (or
Subsidiary) for Good Reason;

 

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such Subsidiary or an Affiliate who is offered a comparable position
with the purchase and either declines or accepts such position.

 

(w)                               “Scheduled Payment Date” means the Year after
the Year in which a measurement period (including a measurement period that
coincides with a Year) ends with respect to which a Participant has met the
applicable (1) Performance Criterion or Performance Criteria and/or (2)
Performance Goals entitling such Participant to receive an Award under this
Plan.

 

5

--------------------------------------------------------------------------------


 

(x)                                 “Subsidiary” means any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company if, at the relevant time each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

 

(y)                                 “Target Award” means the amount, which may
be expressed as a dollar amount or as a percentage of a Participant’s salary,
payable to a Participant when actual performance with respect to any one
Performance Criterion or any two or more Performance Criteria equals the
Performance Goals for that Performance Criterion or those Performance Criteria
established by the Committee.

 

(z)                                  “Year” means the Company’s fiscal year.

 

3.                                      Administration

 

(a)                                 Appointment of Committee.  The Plan shall be
administered by the Committee, which will consist of two or more persons (1) who
satisfy the requirement of a “nonemployee director” for purposes of Rule 16b-3
under the Securities Exchange Act of 1934, and (2) who satisfy the requirements
of an “outside director” for purposes of Code Section 162(m). The Committee’s
determinations under the Plan need not be uniform and may be made by it
selectively among persons who receive or are eligible to receive Awards under
the Plan, whether or not any Awards are the same or such persons are similarly
situated. Without limiting the generality of the foregoing, the Committee will
be entitled, among other things, to make non-uniform and selective
determinations and to establish non-uniform and selective Performance Criterion,
Performance Criteria, Performance Goals, the weightings thereof, and Target
Awards. Whenever the Plan refers to a determination being made by the Committee,
it shall be deemed to mean a determination by the Committee in its sole
discretion. Without limiting the generality of the foregoing, the Committee may
establish a Target Award for any Participant based on any one Performance
Criterion or any two or more Performance Criteria.

 

(b)                                 Code Section 162(m) Compliance.  It is the
intent of the Company that this Plan and Code Section 162(m) Awards hereunder
satisfy, and be interpreted in a manner that satisfy, in the case of
Participants who are or may be Covered Employees, the applicable requirements of
Code Section 162(m), including the administration requirement of Code Section
162(m)(4)(C), so that the Company’s tax deduction for remuneration in respect of
Code Section 162(m) Awards for services performed by such Covered Employees is
not disallowed in whole or in part by the operation of such Code section. If any
provision of this Plan would otherwise frustrate or conflict with the intent
expressed in this Section, that provision, to the extent possible, shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, such provision shall be
deemed void as applicable to Covered Employees with respect to whom such
conflict exists. Nothing herein shall be interpreted so as to preclude a
Participant who is or may be a Covered Employee from receiving an Award that is
not a Code Section 162(m) Award.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Discretion of Committee.  The Committee
shall have the discretion, subject to the limitations described herein,
including in Section 4 below relating to Code 162(m) Awards, to, among other
actions, (1) determine the Plan Participants; (2) determine who will be treated
as a Covered Employee and designate whether an Award will be a Code Section
162(m) Award; (3) determine the measurement period; (4) determine Performance
Criterion, Performance Criteria, Performance Goals and Target Awards for each
Year or other measurement period; (5) determine how Performance Criteria or
Performance Criteria will be calculated and/or adjusted; (6) establish an Award
Schedule; (7) establish performance thresholds for the payment of any Awards;
(8) determine whether and to what extent the Performance Goals have been met or
exceeded; (9) pay discretionary Awards, including awards from an exceptional
performance fund, as may be appropriate in order to assure the proper motivation
and retention of personnel and attainment of business goals; (10) make
adjustments to Performance Goals and thresholds; and (11) determine the total
amount of funds available for payment of Awards with respect to each Year or
other measurement period.

 

(d)                                 Authority of Committee.  Subject to the
provisions of the Plan, the Committee shall be authorized to interpret the Plan,
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan, make all other determinations necessary or advisable
for the administration of the Plan and correct any defect or supply any omission
or reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems desirable to carry the Plan into effect. Any action taken or
determination made by the Committee shall be conclusive and binding on all
parties. In the event of any conflict between an Award Schedule and the Plan,
the terms of the Plan shall govern.

 

4.                                      Code Section 162(m) Awards

 

(a)                                 Conditions of Code Section 162(m) Awards.  A
Participant who is or may be a Covered Employee may receive a Code Section
162(m) Award and/or an Award that is not a Code Section 162(m) Award.
Notwithstanding anything elsewhere in the Plan to the contrary, as and to the
extent required by Code Section 162(m), the grant of a Code Section 162(m) Award
to a Participant must state, in terms of an objective formula or standard, the
method of computing the amount of compensation payable to each Covered Employee
and must preclude discretion to increase the amount of compensation payable that
would otherwise be due upon attainment of such goals. All determinations made by
the Committee pursuant to Section 3 above related to a Code Section 162(m) Award
will be made in a timely manner, as required by Code Section 162(m). An Award
Schedule for a Covered Employee shall set forth for each Code Section 162(m)
Award, the terms and conditions applicable to the Award, as determined by the
Committee, not inconsistent with the terms of the Plan, and shall specify that
such Award is a Code Section 162(m) Award. Before any Code Section 162(m) Award
is paid, the Committee shall certify that the Performance Goals and any other
material terms of such Award has been satisfied. Notwithstanding the foregoing,
the Performance Criteria with respect to Code Section 162(m) Awards shall be
limited to the Performance Criteria set forth in Section 2(p)(1).

 

(b)                                 Adjustments for Material Changes.  As and to
the extent permitted by Section 162(m), in the event of (1) a change in
corporate capitalization, a corporate

 

7

--------------------------------------------------------------------------------


 

transaction or a complete or partial corporate liquidation, or (2) a natural
disaster or other significant unforeseen event that materially impacts the
operation of the Company, or (3) any extraordinary gain or loss or other event
that is treated for accounting purposes as an extraordinary item under generally
accepted accounting principles, or (4) any material change in accounting
policies or practices affecting the Company and/or the Performance Goal(s),
then, to the extent any of the foregoing events was not anticipated at the time
the Performance Goal(s) was established, the Committee may make adjustments to
the Performance Goal(s), based solely on objective criteria, so as to neutralize
the effect of the event on the applicable Section 162(m) Award.

 

5.                                      Awards

 

The Committee may establish a Performance Criterion and/or two or more
Performance Criteria and Performance Goals for each Year or other measurement
period. If the Committee establishes two or more Performance Criteria, the
Committee may in its discretion determine the weight to be given to each
Performance Criteria in determining Awards. The Committee shall establish an
Award Schedule for each Participant for each Year, which Award Schedule shall
set forth the Target Award for such Participant payable at specified levels of
performance, based on the Performance Goal for each Performance Criterion and
the weighting, if any, established for such criterion. The Committee may vary
the Performance Criteria, Performance Goals and weightings, if any, from
Participant to Participant, Award to Award, Year to Year and measurement period
to measurement period.

 

6.                                      Eligible Persons

 

Any Employee who is a key Employee in the judgment of the Committee shall be
eligible to participate in the Plan. Board members who are not Employees are not
eligible to participate in the Plan. No Employee shall have a right to be
selected to participate in the Plan, or, having once been selected, to be
selected again, or, to continue as an Employee.

 

7.                                      Amount Available for Awards

 

The Committee shall determine the amount available for payment of Awards in any
Year or any other measurement period. Notwithstanding anything else in this Plan
to the contrary, the aggregate maximum amount that may be paid to a Participant
during any Year with respect to all Awards under the Plan shall be $10,000,000.

 

8.                                      Determination of Awards

 

(a)                                 Eligible Employees and Awards.  The
Committee shall select the Participants and determine which Participants, if
any, are to be treated as Covered Employees and which Awards, if any, are to be
Code Section 162(m) Awards. Except in the case of Code Section 162(m) Awards,
the Committee shall determine the actual Award to each Participant for each Year
or other measurement period, taking into consideration, as it deems appropriate,
the performance of the Company and/or a Business Unit, as the case may be, for
the Year or other measurement period in relation to the Performance Goals
theretofore established by the Committee, and the performance of the respective

 

8

--------------------------------------------------------------------------------


 

Participants during the Year or other measurement period. The fact that an
Employee is selected as a Participant for any Year or other measurement period
shall not mean that such Employee necessarily will receive an Award for that
Year or other measurement period. Notwithstanding any other provisions of the
Plan to the contrary, the Committee may make discretionary Awards as it sees fit
under the Plan, except in the case of Code Section 162(m) Awards, which may be
adjusted only downward.

 

(b)                                 Determination of Code Section 162(m)
Awards.  Code Section 162(m) Awards shall be determined according to a Covered
Employee’s Award Schedule based on the level of performance achieved and such
Covered Employee’s Target Award. All such determinations regarding the
achievement of Performance Goals and the determination of actual Code Section
162(m) Awards will be made by the Committee; provided, however, that the
Committee may decrease, but not increase, the amount of the Code Section 162(m)
Award that otherwise would be payable.

 

9.                                      Distribution of Awards

 

Awards under the Plan for a particular Year or other measurement period shall be
paid on the Scheduled Payment Date with respect to such Year (or other
measurement period), unless the time of payment is otherwise specified in an
Award Schedule; provided, however, that any alternate time of payment provided
for in an Award Schedule must comply with the requirements of section 409A of
the Code.

 

10.                               Repayment of Awards

 

To the extent permitted by governing law, the Board of Directors may require
reimbursement to the Company of Awards paid to any Participant who is a named
executive officer, within the meaning of Item 402(a)(3) of Regulation S-K under
the Securities Exchange Act of 1934, where (a) the payment was predicated in
whole or in part upon the achievement of certain financial results that were
subsequently the subject of a material restatement, (b) in the Board’s view the
officer engaged in fraud or misconduct that caused or partially caused the need
for the restatement, and (c) a lower Award payment would have been made to the
officer based upon the restated financial results.

 

In each such instance, the Company will, as directed by the Board and to the
extent practicable, seek to recover the amount by which the individual officer’s
Award for the relevant period exceeded the lower Award payment that would have
been made based on the restated financial results, plus a reasonable rate of
interest; provided that the Company will not seek to recover Awards paid more
than five years prior to the date the applicable restatement is disclosed.

 

The Company may seek reimbursement of Awards paid to any named executive
officer, as defined herein, after May 10, 2007, in other circumstances involving
fraud or misconduct by the named executive officer where the Board of Directors
determines that such fraud or misconduct caused substantial harm to the Company
even in the absence of a subsequent restatement of the Company’s financial
statements.

 

9

--------------------------------------------------------------------------------


 

11.                               Termination of Employment

 

(a)                                 General Rule.  Except as provided in
Subsections (b) and (c) below, a Participant must be actively employed by the
Company on the date the amount payable with respect to his/her Award is
determined by the Committee (the “Determination Date”) in order to be entitled
to payment of any Award for that Year or other measurement period.  A
Participant who terminates employment with the Company for any reason other than
the reasons set forth in Subsections (b) and (c) shall not be entitled to
receive any Award for the Year or other measurement period in which such
termination of employment occurs.

 

(b)                                 Exception for a Termination of Employment by
the Participant for Good Reason or by the Company without Cause.  In the event
active employment of a Participant shall be terminated before the Determination
Date (1) by the Participant for Good Reason or (2) by the Company without Cause,
such Participant will receive a portion of his/her Award for the Year (or other
applicable measurement period), calculated from the beginning of the Year (or
other applicable measurement period) through the date of such Participant’s
termination of employment with the Company, pro-rated as a fraction of twelve
(12) for full months worked by the Participant for the Company or an Affiliate
during such calendar year; provided, however, that in order to receive a
pro-rata portion of an Award under this Section 11(b), a Participant must meet
the Performance Criterion (or Performance Criteria) and/or Performance Goals
established by the Committee with respect to such Award for the period from the
beginning of the Year (or other applicable measuring period) through the date of
such Participant’s termination of employment with the Company; and provided,
further, that all Code Section 162(m) Awards will be subject to the requirements
of section 162(m) of the Code.

 

(c)                                  Exception for a Termination of Employment
due to Retirement.  In the event of a Participant’s retirement before the
Determination Date, such Participant will receive a portion of his/her Award for
the Year (or other applicable measurement period), calculated from the beginning
of the Year (or other applicable measurement period) through the date of such
Participant’s termination of employment with the Company, pro-rated as a
fraction of twelve (12) for full months worked by the Participant for the
Company or an Affiliate during such calendar year; provided, however, that in
order to receive a pro-rata portion of an Award under this Section 11(c), a
Participant must meet the Performance Criterion (or Performance Criteria) and/or
Performance Goals established by the Committee with respect to such Award for
the period from the beginning of the Year (or other applicable measuring period)
through the date of such Participant’s termination of employment with the
Company; and provided, further, that all Code Section 162(m) Awards will be
subject to the requirements of section 162(m) of the Code.  For purposes of this
Section 11(c), a “retirement” means a termination of employment by the
Participant on or after age 62.

 

12.                               Miscellaneous

 

(a)                                 Nonassignability. No Award will be
assignable or transferable without the written consent of the Committee in its
sole discretion, except by will or by the laws of descent and distribution.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Withholding Taxes. Whenever payments under
the Plan are to be made, the Company will withhold therefrom an amount
sufficient to satisfy any applicable governmental withholding tax requirements
related thereto.

 

(c)                                  Amendment or Termination of the Plan. The
Committee may at any time amend, suspend or discontinue the Plan, in whole or in
part. The Committee may at any time alter or amend any or all Award Schedules
under the Plan to the extent permitted by law. No such action may be effective
with respect to any Code Section 162(m) Award to any Covered Employee without
approval of the Company’s shareholders if such approval is required by Code
Section 162(m)(4)(C).  Notwithstanding the foregoing, effective November 6,
2008, the PAC has the right to make non-material amendments to the Plan to
comply with changes in the law or to facilitate Plan administration; provided,
however, that each such proposed non-material amendment must be discussed with
the Chairperson of the Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

(d)                                 Other Payments or Awards. Nothing contained
in the Plan will be deemed in any way to limit or restrict the Company from
making any Award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

 

(e)                                  Payments to Other Persons. If payments are
legally required to be made to any person other than the person to whom any
amount is available under the Plan, payments will be made accordingly. Any such
payment will be a complete discharge of the liability of the Company.

 

(f)                                   Limits of Liability.

 

(1)                                 Any liability of the Company to any
Participant with respect to an Award shall be based solely upon the obligations,
if any, created by the Plan and the Award Schedule.

 

(2)                                 Neither the Company, nor any member of its
Board or of the Committee, nor any other person participating in any
determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken or not taken in good faith under the Plan.

 

(g)                                  Rights of Employees.

 

(1)                                 Status as an Employee eligible to receive an
Award under the Plan shall not be construed as a commitment that any Award will
be made under this Plan to such Employee or to other such Employees generally.

 

(2)                                 Nothing contained in this Plan or in any
Award Schedule (or in any other documents related to this Plan or to any Award
or Award Schedule) shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Company or constitute a contract
or limit in any way the right of the Company to change such person’s
compensation

 

11

--------------------------------------------------------------------------------


 

or other benefits or to terminate the employment or other service of such person
with or without cause.

 

(h)                                 Section Headings. The section headings
contained herein are for the purposes of convenience only, and in the event of
any conflict, the text of the Plan, rather than the section headings, will
control.

 

(i)                                     Invalidity. If any term or provision
contained herein will to any extent be invalid or unenforceable, such term or
provision will be reformed so that it is valid, and such invalidity or
unenforceability will not affect any other provision or part hereof.

 

(j)                                    Applicable Law. The Plan, Awards and
Award Schedules and all actions taken hereunder or thereunder shall be governed
by, and construed in accordance with, the laws of the state of Texas without
regard to the conflict of law principles thereof.

 

(k)                                 Compliance with Section 409A of the Code. 
The Plan is intended to comply and shall be administered in a manner that is
intended to comply with section 409A of the Code and shall be construed and
interpreted in accordance with such intent.  To the extent that an Award or the
payment of such Award is subject to section 409A of the Code, the Award shall be
granted and paid in a manner that will comply with section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Committee.  Any provision of this Plan that would
cause the grant of an Award or the payment of such Award to fail to satisfy
section 409A of the Code shall be amended to comply with section 409A of the
Code on a timely basis, and may be amended on a retroactive basis, in accordance
with regulations and other guidance issued under section 409A of the Code.

 

(l)                                     Conflicts Between Plans.  In the event
that there is a conflict between a provision of this Plan and the Company’s
Executive Severance Plan, as then in effect, the terms of the Company’s
Executive Severance Plan shall control.

 

(m)                             Arbitration.  In the event of a dispute arising
under this Plan, a Participant or the Company, as applicable, may submit a claim
to a third party neutral arbitrator.  The arbitration will be conducted pursuant
to the American Arbitration Association (“AAA”) Rules on Employee Benefit
Claims.

 

The arbitrator will be mutually selected by the Participant and the Company
and/or PAC from a list of arbitrators who are experienced in employee
compensation matters that is provided by the AAA.  If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator.  The arbitrator’s review
will be limited to interpretation of the Plan document in the context of the
particular facts involved.  The Participant, the PAC and the Company agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious. 
The Participant, PAC and the Company agree that the venue for the arbitration
will be in Dallas, Texas.  The

 

12

--------------------------------------------------------------------------------


 

costs of arbitration will be paid by the Company; the costs of legal
representation for the Participant or witness costs for the Participant will be
borne by the Participant; provided, that, as part of his award, the arbitrator
may require the Company to reimburse the Participant for all or a portion of
such amounts.

 

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre-hearing conferences
as may be needed.  The Company, PAC and Participant agree that the arbitrator
will have the power of subpoena process as provided by law.  Disagreements
concerning the scope of depositions or document production, its reasonableness
and enforcement of discovery requests will be subject to agreement by the
Company and the Participant or will be resolved by the arbitrator.  All
discovery requests will be subject to the proprietary rights and rights of
privilege and other protections granted by applicable law to the Company and the
Participant and the arbitrator will adopt procedures to protect such rights.
 With respect to any dispute, the Company, PAC and the Participant agree that
all discovery activities will be expressly limited to matters directly relevant
to the dispute and the arbitrator will be required to fully enforce this
requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.  Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in the Plan.  Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

13

--------------------------------------------------------------------------------